- NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KATHRYN KING,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent,
AND d
DIANA M. KlNG,
Interven0r.
2012-3061
Petition for review of the Merit Systems Protection
B0ard in case no. DE831M090077-B-1'.
ON MOTION
ORDER _
Kathryn King moves without opposition for an
extension of time, until June 25, 2012, to E1e her opening
brief
Upon consideration thereof

KING V. OPM
IT IS ORDERED THATI
The motion is granted
HAY 04 2012
Date
cc: Matthew J. Dowd, Esq.
Nicho1as Jabbour, Esq.
Diana M. King
s24
2
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
FlLED
U.S. CUUHT 0F APFEALS FOR
THE FEDERAL CIRCUIT
MAY 04 2012
JAN HOBBALY
' CLEBK